 



Exhibit 10.8
MONARCH COMMUNITY BANCORP, INC.
2003 RECOGNITION AND RETENTION PLAN
RESTRICTED STOCK AGREEMENT
RS No. 03-__
     Shares of Restricted Stock are hereby awarded on                     , by
Monarch Community Bancorp, Inc. a Maryland-chartered corporation (the
“Corporation”) to                      (the “Grantee”) in accordance with the
following terms and conditions:
     1. Share Award. The Corporation hereby awards to the Grantee
                                shares (“Shares”) of common stock of the
Corporation (“Common Stock”) pursuant to the Monarch Community Bancorp, Inc.
2003 Recognition and Retention Plan, as the same may be amended from time to
time (the “Plan”), and upon the terms and conditions and subject to the
restrictions in the Plan and as hereinafter set forth. A copy of the Plan, as
currently in effect, is incorporated herein by reference and is attached hereto.
     2. Restrictions on Transfer and Restricted Period. During the period
commencing on the date of this Agreement and terminating on
                    , Shares which have not Vested (as defined below) may not be
sold, assigned, transferred, pledged, or otherwise encumbered by the Grantee
except, in the event of the death of the Grantee, by will or the laws of descent
and distribution or pursuant to a “domestic relations order,” as defined in
Section 414(p)(1)(B) of the Code, or as hereinafter provided.
     Provided that the Grantee does not incur a Termination of Service, Shares
shall become vested (“Vested”) in accordance with the following schedule:

     
Date of Vesting
  Number of Shares Vested
 
   

Except to the extent prohibited by the OTS regulations, the Committee referred
to in Section 3 of the Plan shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares or to remove any or all such restrictions, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, changes in circumstances occurring after the
commencement of the Restricted Period, or any other reason.
     3. Termination of Service. Except as provided in Section 8 below, if the
Grantee incurs a Termination of Service for any reason (other than death or
disability), all Shares which are not Vested at the time of such Termination of
Service shall upon such Termination of Service be forfeited to the Corporation.
If the Grantee incurs a Termination of Service by reason of death or disability,
all Shares awarded pursuant to this Award Agreement shall become Vested at the
time of such termination, and the Shares shall not thereafter be forfeited.

102



--------------------------------------------------------------------------------



 



     4. Certificates for the Shares. The Corporation shall issue five
certificates in respect of the Shares in the name of the Grantee, and shall hold
such certificates for the benefit of the Grantee until the Shares represented
there by become Vested. Such certificates shall bear the following legend:
     “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) contained in the Monarch Community Bancorp, Inc. 2003 Recognition
and Retention Plan. Copies of such Plan are on file in the office of the
Secretary of Monarch Community Bancorp, Inc., 375 North Willowbrook Road,
Coldwater, Michigan 49036.”
     The Grantee further agrees that simultaneously with the execution of this
Award Agreement, the Grantee shall execute stock powers in favor of the
Corporation with respect to the Shares and that the Grantee shall promptly
deliver each stock powers to the Corporation.
     5. Grantee’s Rights. Subject to all limitations provided in this Award
Agreement, the Grantee, as owner of the Shares during the Restricted Period,
shall have all the rights of a stockholder, including, but not limited to, the
right to receive all dividends paid on the Shares and the right to vote such
Shares.
     6. Expiration of Restricted Period. Upon Vesting with respect to a portion
of the Shares, the Corporation shall deliver to the Grantee (or in the case of a
deceased Grantee, to his legal representative) the certificate in respect of
such Shares and the related stock power held by the Corporation pursuant to
Section 4 above. Shares which have become Vested shall be free of the
restrictions referred to in Section 2 above, and such certificate shall not bear
the legend provided for in Section 4 above.
     7. Adjustments for Changes in Capitalization of the Corporation. In the
event of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject to such restrictions, and the certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above. The Grantee shall execute stock powers in favor of the Corporation with
respect to such shares received by the Grantee.
     8. Effect of Change in Control. If a tender offer or exchange offer for
shares of the Corporation (other than such an offer by the Corporation) is
commenced, or if a Change in Control shall occur, and the Grantee thereafter
incurs a Termination of Service for any reason whatsoever, all Shares which are
not then Vested shall Vest in full upon the happening of such events; provided,
however, that no Shares which have previously been forfeited shall thereafter
become Vested.
     9. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee’s compliance with the terms and provisions of
Section 10 of the Plan.
     10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Award Agreement shall have the

103



--------------------------------------------------------------------------------



 



meaning ascribed to such terms in the Plan. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or his legal representatives with regard to any
questions arising hereunder or under the Plan.
     11. Grantee Service. Nothing in this Award Agreement shall limit the right
of the Corporation or any of its Affiliates to terminate the Grantee’s service
as a director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Grantee.
     12. Withholding Tax. Upon Vesting of any Shares (or at any such earlier
time, if any, that an election is made by the Grantee under Section 83(b) of the
Code, or any successor thereto), the Corporation may withhold from any payment
or distribution made under the Plan sufficient Shares to cover any applicable
withholding and employment taxes. The Corporation shall have the right to deduct
from all dividends paid with respect to Shares the amount of any taxes which the
Corporation is required to withhold with respect to such dividend payments.
     13. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee’s (or his legal representative’s) written consent.
     14. Grantee Acceptance. The Grantee shall signify his acceptance of the
terms and conditions of this Agreement by signing in the space provided below,
by signing the attached stock powers, and by returning a signed copy hereof and
of the attached stock powers to the Corporation.
     IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to
be executed as of the date first above written.

             
 
      MONARCH COMMUNITY BANCORP, INC.    
 
           
 
  By:        
 
           
 
           
 
      ACCEPTED:    
 
           
 
           
 
           
 
           
 
      (Street Address)    
 
           
 
           
 
      (City, State and Zip Code)    

104